Ray, Judge.
In Johnson v. Omondi, 294 Ga. 74 (751 SE2d 288) (2013), the Supreme Court reversed the judgment of this Court in Johnson v. Omondi, 318 Ga. App. 787 (736 SE2d 129) (2012). We therefore vacate our opinion and adopt the judgment of the Supreme Court as the opinion of this court.

Judgment affirmed.


Miller and Branch, JJ., concur.

*557Decided January 16, 2014.
Thomas, Kennedy, Sampson & Patterson, Thomas G. Sampson, Edmond & Lindsay, Keith L. Lindsay, Summerville Moore, J. Darren Summerville, S. Leighton Moore, for appellants.
Huff, Powell & Bailey, Jeffrey D. Braintwain, Michael G. Frank-son, for appellees.
Allen, McCain & OMahoney, Hunter S. Allen, Jr., Simuel F. Dosier, Jr., amici curiae.